    Case: 1:19-cv-02181-SL Doc #: 11 Filed: 01/13/20 1 of 2. PageID #: 38




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

DAVID HALL, et al,                           :
                                             :
               Plaintiffs,                   :     Case No. 1:19-cv-2181
                                             :
       v.                                    :
                                             :
FLASHOVER MAINTENANCE, LLC,                  :     Judge Sara Lioi
et al.,                                      :
                                             :
               Defendants.

    DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME

       Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure, Defendants

Brian Knowlton and Flashover Maintenance, LLC respectfully move for a fourteen (14)

day extension of time, until January 27, 2020, to move or plead in response to Plaintiffs’

Complaint. This is the second requested extension for Defendant Flashover Maintenance

LLC, and the third request for Defendant Knowlton. The request for an extension is not

for the purpose of delay, but instead to allow the parties additional time to explore the

possibility of early resolution. Counsel for Plaintiffs has been contacted, and does not

oppose this motion.

       Consequently, Defendants Brian Knowlton and Flashover Maintenance, LLC

respectfully request a fourteen (14) day extension of time, until January 27, 2020, in

which to move or plead in response to Plaintiffs’ Complaint.         A proposed order is

attached hereto.




                                            1
    Case: 1:19-cv-02181-SL Doc #: 11 Filed: 01/13/20 2 of 2. PageID #: 39




                                         Respectfully submitted,

                                         /s/ Jonathan P. Corwin
                                         Gerhardt A. Gosnell II (0064919) Trial Counsel
                                         Jonathan P. Corwin (0075056)
                                         JAMES E. ARNOLD & ASSOCIATES, LPA
                                         115 W. Main St., Fourth Floor
                                         Columbus, Ohio 43215
                                         Telephone:(614) 460-1600
                                         Facsimile: (614) 469-1093
                                         Email:            jcorwin@arnlaw.com

                                         Counsel for Defendants Flashover
                                         Maintenance, LLC and Brian Knowlton



                            CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2020, a copy of the foregoing Defendants’

Unopposed Motion for an Extension of Time was filed electronically. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     /s/ Jonathan P. Corwin
                                                     Jonathan P. Corwin




                                            2
